DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Pub. No. 2004/0064046 A1 to Shehada, in view of U.S. Patent No. 4,137,777 A to Haverl et al., in view of U.S. Patent No. 6,709,395, B2 to Poland, in view of U.S. PG Pub. 2008/0249415 A1 to Okamura et al., in view of U.S. PG Pub. No. 2012/0165673 A1 to Park, and in view of U.S. PG Pub. No. 2014/0066772 A1 to West et al.

Shehada does not specifically disclose control of a focal length.
But, Haverl discloses a similar ultrasound imaging system, wherein a controller includes a focal length adjusting unit that adjusts a divergence angle of the ultrasonic beam by adjusting a length between a focal position of the ultrasonic beam and the center of the imaging space (see Figs. 1, 8, 9, and 10, col 10 ln 15-col 12 ln 41, and col 14 ln 61-col 15 ln 36).
It would have been obvious to one of skill in the art to have combined the teachings of Shehada and Haverl because doing so would predictably allow for an ultrasound image to be scanned across a 3D object and because doing so would predictably allow for scanning exploratory images to be taken as well as specific quality images to be taken of a subject.
Further, Haverl discloses a similar ultrasound system, wherein the focal length adjusting unit is capable of setting a focal position of the ultrasonic beam to a position in the imaging space when viewed from the center of the imaging space (see Figs. 1, 8, 9, and 10, col 10 ln 15-col 12 ln 41, and col 14 ln 61-col 15 ln 36, noting that in Fig. 9 different depths, Z, result in a different divergence angle based on the ray tracing of the diagram).

Similarly, Poland discloses an ultrasound imaging system, wherein the focal length adjusting unit sets the focal position of the ultrasonic beam to a position that is farther away than the transducer array when viewed from the center of the imaging space, and wherein the image generating unit generates a transmission image using the reception signal of the transmission obtained for the ultrasonic beam which is transmitted a plurality of times for each view (see Figs. 5 and 8 and cols 7 and 8).
It would have been obvious to one of skill in the art to have combined the teachings of Shehada and Poland because doing so would create a larger more flexible imaging field of view so that an entire breast could be imaged and so that obstructions could be avoided.
Examiner also takes that using a focal length to focus on a subject is well known in the art.  
Consequently, using a focal length to focus on the subject breast in Shehada would have been obvious for the purpose of forming a focused image of the subject breast.
Examiner takes Official Notice that determining a focal length for taking an image of a subject and determining a focal length for an image target are well known in the art for the predictable and beneficial purpose of providing an in focus image.
Regarding claims 1 and 5-7, Okamura and Park disclose similar ultrasound breast imaging methods; that imaging parameters and image targets should be used when imaging a 
The skill in the art teaches that using a focal length to image a specific target is well known for providing an in focus image.  
Further, West discloses a similar ultrasound breast imaging system, wherein ultrasound is directed to a target and a mask is used to determine the size, volume, and area of a breast; wherein the focal length adjusting unit obtains a size of the subject based on the image of the subject; and wherein the transducer array further receives a reflected wave of the ultrasonic beam reflected from the subject, wherein the image generating unit/computer further generates a reflection image based on a reception signal of the reflected wave, and wherein the focal length adjusting unit obtains a size of the subject based on the reflection image (see Figs. 1, 4, and 8 and para 13-21 and 33-42).
In combination the prior art of Okamura, Park, and West disclose to a skilled artisan an ultrasound system, wherein the focal length adjusting unit changes the length between the focal position and the center of the imaging space depending on a size of the subject such that the entirety of the subject is within the divergence angle of the ultrasonic beam.  Okamura and Park disclose imaging a breast target location based on breast size.  West discloses that entirety of a breast should be imaged and that non-breast areas should be excluded from the image.
Accordingly, a skilled artisan would have found it obvious and predictable to have varied a focal length of ultrasound imaging based on breast size so that a breast slice could encompass an entire breast and so that shallow or deeper tissue could be targeted based on the size of the breast.

Lastly, Examiner notes that imaging of the entire breast in a given slice would have been a mere matter of design.  It would have been a predictable matter of optimization to determine how much of the breast and what angle and focal length should be used during imaging.
Further, regarding claims 1 and 16, Park discloses a display and a display is capable of performing the functional limitations of displaying two types of data and two sets of buttons.  Examiner also notes that no structure is provided for the selection or processing of button actuation (see user interface and display in Park).
It would have been an obvious to one of skill in the art to have used a touch screen display as in Park because doing so would allow a user to see data and input data on the same device.
Haverl discloses a similar ultrasound system, wherein the controller causes the plurality of transducers to transmit respective ultrasonic waves to the subject to superimpose the ultrasonic waves of the plurality of transducers and to form the ultrasonic beam, and the focal length adjusting unit adjusts a timing when the plurality of transducers transmit respective ultrasonic waves to adjust a length between the focal position of the ultrasonic beam and the center of the imaging space (see Figs. 1, 8, 9, and 10, col 10 ln 15-col 12 ln 41, and col 14 ln 61-col 15 ln 36).
It would have been obvious to one of skill in the art to have combined the teachings of Shehada and Haverl because doing so would predictably allow for an ultrasound image to be scanned across a 3D object in at least a depth direction relative to the transducers and because 
Haverl discloses a system, wherein generation of the transmission image is also based on the focal length and therefore the divergence angle of the ultrasonic beam (see Figs. 1, 8, 9, and 10, col 10 ln 15-col 12 ln 41, and col 14 ln 61-col 15 ln 36).
It would have been obvious to one of skill in the art to have combined the teachings of Shehada and Haverl because doing so would predictably allow for an ultrasound image to be scanned across a 3D object in at least a depth direction relative to the transducers and because doing so would predictably allow for scanning exploratory images to be taken as well as specific quality images to be taken of a subject.
Examiner notes that focal length is an obvious substitute and proxy for divergence angle.  For example, Fig. 9 of Haverl shows that divergence angle of the beam changes directly with the focal length of said beam.  A skilled artisan from this teaching would have recognized that using either variable, focal depth or divergence angle, would yield a predictable result and variable for performing computations to generate an image.  Using a divergence angle instead of a focal length would have been a mere matter of design, since applicant has not disclosed that using a divergence angle for computations instead of a focal depth solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the divergence angle because both the divergence angle and the focal depth are predictably related to each.
Regarding claim 8, Examiner takes Official Notice that inputting known data by a user input is well known in the art.

Additionally, a skilled artisan would have found it obvious to use breast size to determine imaging parameters such as focal length for the reasons noted with regard to claims 5-7.
Using a user input to input data into an already present storage unit would allow a user to control the data and therefore the outcome of the Park procedure and system.
Claims 9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shehada, Haverl, Poland, Okamura, Park, and West as applied to claim 1 above, and further in view of West, Park, and U.S. Patent No. 4,478,083 A to Hassler et al.
Regarding claim 9, Shehada discloses a system, wherein the image generating unit generates the transmission image for each of a plurality of slices set for the subject (see Figs. 1-3, 5, and 7 and para 47-52, 55-57, 83-85, and 89), but Shehada does not specifically disclose a system, wherein the focal length adjusting unit changes the length between the focal position and the center of the imaging space for each slice.
However, West discloses a similar ultrasound breast imaging system, wherein slices are taken in a stacked manner and for each slice a tissue boundary and size is determined (see Figs. 1, 4, and 8 and para 13-21 and 33-42).
Similarly, Park teaches that image targeting should be based on patient breast size (see para 43, 66, and 89).

In combination West, Park, and Hassler teach to a skilled artisan a system, wherein the focal length adjusting unit changes the length between the focal position and the center of the imaging space for each slice because Park teaches that imaging parameters should be based on a patient’s size, West teaches that patient size can be determined at every slice, and Hassler teaches that focal length can be changed for each slice.
Accordingly, a skilled artisan would have found it obvious and predictable to provide a focused image for every slice in the Shehada, West stacked imaging system so that each slice would be in focus and would be tailored to the actual size of the patient’s breast.
Regarding claim 13, Shehada and Hassler disclose a system, wherein the controller transmits an ultrasonic beam a plurality of times, for each of a plurality of views having different incident angles of the ultrasonic beam with respect to the imaging space, wherein the focal length adjusting unit sets the focal position of the ultrasonic beam and moves, in an arrangement direction of the transducers, the focal position of the ultrasonic beam, which is transmitted a plurality of times for each view, by a width and wherein the image generating unit generates a transmission image using the reception signal of the transmission obtained for the ultrasonic beam which is transmitted a plurality of times for each view (see Shehada Figs. 1-3, 5, and 7 and para 47-52, 55-57, 83-85, and 89 and Hassler Fig. 1 and col 2 ln 25-col 3 ln 57, noting rationales above).
Further, West and Park disclose imaging the breast and not parts outside of the breast (see citations and rationales with regard to claims 10-12).

It would have been obvious to one of skill in the art to have combined the teachings of Shehada and Poland because doing so would create a larger more flexible imaging field of view so that an entire breast could be imaged and so that obstructions could be avoided.
Examiner notes that Shehada and Hassler disclose moving a focal position of the beam repeatedly by a distance.  But, the references do not specifically disclose movement by a width which is equal to or less than a length between adjacent transducers.  However, it would have been a matter of routine, predictable, and obvious optimization to have selected the amount of movement so that no gaps in the image data would occur and so that not too much data would be collected.
Regarding claim 14, Shehada and Hassler disclose an ultrasound system, wherein the controller sets a plurality of views having different incident angles of the ultrasonic: beams with respect, to the imaging space (see citations and rationales with respect to claims 10-12).
Further, it would have been a matter of obvious design and optimization to select the number of views to be larger than the number of transducers constituting the transducer array so that data could be collected efficiently, without gaps, and without an unnecessary number of transducers.

It would have been obvious to one of skill in the art to have combined the teachings of Shehada and Poland because doing so would create a larger more flexible imaging field of view so that an entire breast could be imaged and so that obstructions could be avoided.
Regarding claim 15, Shehada and Hassler disclose a system, wherein the controller individually transmits a first ultrasonic beam, of which the focal position is adjusted and a second ultrasonic beam, of which the focal position is adjusted such that only a region of interest inside the subject is within the divergence angle of the ultrasonic beam, and wherein the image generating unit generates a transmission image of the region of interest using information on an outer region of the region of interest that is extracted from a reception signal of a transmission of the region of interest, which is obtained by the transmission of the second ultrasonic beam, and a reception signal of a transmission of the entirety of the subject, which is obtained by the transmission of the first ultrasonic beam (see Shehada Figs. 1-3, 5, and 7 and para 47-52, 55-57, 83-85, and 89 and Hassler Fig. 1 and col 2 ln 25-col 3 ln 57, noting rationales above, noting that Hassler discloses near and far field images).
The far field images of Hassler can but do not necessarily include the entire subject.  However, the combination of Hassler and Poland teaches to a skilled artisan that the focal 
It would have been obvious to one of skill in the art to have combined the teachings of Shehada and Poland because doing so would create a larger more flexible3 imaging field of view so that an entire breast could be imaged and so that obstructions could be avoided.
Lastly, Examiner notes that imaging the entire subject in one image data set is suggested by the teachings of West, which seeks to include all and only data from the breast.  From this suggestion a skilled artisan would have found it obvious to optimize the image area to include the entire breast to avoid noise and discontinuities caused by a limited field of view or an overly large field of view.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shehada, Haverl, Poland, Okamura, Park, and West as applied to claim 1 above, and further in view of Hassler.
Regarding claims 10-12, Hassler discloses a similar breast imaging system, wherein the controller transmits two types of ultrasonic-beams having different lengths between the focal position and the center of the imaging space, and wherein the image generating unit generates the transmission image using the reception signal of the transmission which is obtained for each of the two types of ultrasonic beams; wherein the controller transmits two types of ultrasonic: beams for each of a plurality of views having different incident angles of the ultrasonic beam with respect to the imaging space, and wherein the image generating unit generates transmission images for the respective two types of ultrasonic beams using the 
It would have been obvious to one of skill in the art to have combined the teachings of Hassler and Shehada because doing so would predictably allow near, medium, and far image data to be collected so that a complete and in focus image of the breast could be determined along each beam and slice of the breast image.
Response to Arguments
Applicant's arguments filed January 25, 2022 have been fully considered but they are not persuasive.
On pages 9 and 10 Applicant argues that the disclosed invention has various benefits.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., features of Figs. 3A to 3D) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Next, Applicant argues that Haverl cannot be combined with Shehada because Haverl uses a head instead of a CT device surrounding the patient.
In response to applicant's argument that Haverl uses a head based device instead of an ultrasound CT, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Presently, Haverl teaches a focus length adjustment unit that adjust focal lengths for an in focus image.  A skilled artisan would have found an adjustable focus ultrasound device common place and obvious because focusing provides clear images that are easy to read.
Applicant next opines without evidence or argument that Shehada and Haverl are so different they cannot be combined.
Examiner disagrees because both are analogous ultrasound imaging devices, and Haverl merely fills in the gap of Shehada that ultrasound must be focused to form a clear image.  Moreover, Applicant provides no evidence to support Applicant’s opinion.  Applicant’s opinion alone is not persuasive.
Next, Applicant contends that Haverl does noes not teach the limitations of former claim 5.  

Applicant further contends that Poland teaches 3D ultrasound and therefore cannot be combined in any way with ultrasonic CT.
Examiner disagrees because Shehada, Haverl, and Poland are analogous ultrasound imaging devices, and Poland merely fills in the gap of Shehada that ultrasound must be focused to form a clear image.  Moreover, Applicant provides no evidence to support Applicant’s opinion.  Applicant’s opinion alone is not persuasive.
Similarly, Applicant opines without evidence that Okamura and Park are not similar enough to combine with Shehada.
Applicant provides no evidence to support Applicant’s opinion.  Applicant’s opinion alone is not persuasive.  Moreover, Okamura discloses analogous ultrasound breast imaging and image processing, and Park discloses similar ultrasound breast imaging.
Applicant continues and contends that West has ultrasound that passes outside of the breast.
First, Applicant’s remarks are unpersuasive because the present disclosure has at least some ultrasound that pass outside the breast at some point.  
Second, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., waves passing outside of the breast) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

As noted above, Examiner reiterates that other references were also cited against the limitations of previous claim 5.  Applicant’s opinion against combining Haverl and Shehada is merely an opinion without evidence.  Such an opinion is unpersuasive.
Applicant closes by noting that Poland, Park, and Okamura are not ultrasound CT and therefore cannot be combined with ultrasound CT.
At base this is the heart of the issue, and Examiner disagrees with Applicant’s opinion and unsupported conclusion.  Instead, a skilled artisan would have found all ultrasound imaging disclosures relevant to ultrasound CT.  As many matters of focusing an ultrasound image are the same across ultrasound imaging modalities.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793